

115 HR 7070 IH: To prohibit the provision of United States security assistance to the Government of Saudi Arabia pending a determination by the Secretary of State regarding the status of Jamal Khashoggi, and for other purposes.
U.S. House of Representatives
2018-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7070IN THE HOUSE OF REPRESENTATIVESOctober 16, 2018Mr. McGovern (for himself, Mr. Jones, Mrs. Dingell, Mr. Massie, Ms. Schakowsky, Mr. Welch, Mr. Huffman, Ms. Eshoo, and Mr. Amash) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the provision of United States security assistance to the Government of Saudi Arabia
			 pending a determination by the Secretary of State regarding the status of
			 Jamal Khashoggi, and for other purposes.
	
		1.Prohibition on security assistance
 (a)In generalFor the period beginning on the date of the enactment of this Act and ending on the date described in section 3 the Secretary of Defense may not—
 (1)provide any United States assistance, including security assistance, intelligence, training, equipment, or services relating to maintenance, testing, or technical data, to—
 (A)the Government of Saudi Arabia, including the Ministries of Defense, Interior, and Intelligence; or (B)any agent or instrumentality of such Government; or
 (2)engage in any defense cooperation with such Government, Ministries, agents, or instrumentalities. (b)Exception for the protection of United States personnel and citizensThe prohibition under subsection (a) shall not apply with respect to activities of the Department of Defense relating to the protection of United States diplomatic and consular posts or personnel or to the evacuation of United States citizens.
			2.Prohibition on arms sales
 For the period beginning on the date of the enactment of this Act and ending on the date described in section 3, no defense article, defense service, or design and construction service, as such terms are defined for purposes of the Arms Export Control Act (22 U.S.C. 2751 et seq.), may be sold or otherwise made available to the Government of Saudi Arabia or to any agents or instrumentalities of such Government.
 3.Determination and certification by Secretary of StateThe date described in this section is the date on which the Secretary of State, in consultation with the Secretary of Defense, determines and certifies to the appropriate congressional committees that—
 (1)the Government of Saudi Arabia did not order or direct the disappearance, imprisonment, or death of Jamal Khashoggi; and
 (2)no agent or instrumentality of the Government of Saudi Arabia ordered, directed, or was in any other way responsible for such disappearance, imprisonment, or death.
			4.Report on status of Jamal Khashoggi
 (a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the status of Jamal Khashoggi, the progress and findings of the United States investigation into his disappearance and its aftermath, and the role of the Government of Saudi Arabia and its agents and instrumentalities in such status, disappearance, and aftermath.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form but may contain a classified annex. 5.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means—
 (1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 